Stone, J.
This case is governed and controlled by that of Hartz v. Hilsendegen, ante, 129 (148 N. W. 433). Elizabeth Hilsendegen died January 26, 1913, and thereby her life interest in the property involved was terminated. On January 27, 1913, Mr. Mintz, the purchaser of the property, subject to the lease given by Elizabeth Hilsendegen, served on Mr. Hartz written notice of her death and of termination of tenancy and demanded possession. Thereupon Mr. Hartz, on January 28, 1913, filed his bill of complaint in the chancery case above referred to, and obtained an injunction against summary proceedings, which injunction was kept in force until the bill was dismissed after final hearing on the merits on May 21, 1913. Thereupon Mr. Mintz, by this suit, commenced summary proceedings before a circuit court commissioner. After judgment before that officer the case was appealed to the circuit court, where it was tried, *141and a verdict and judgment were directed for the complainant. The defendants appealed to this court. The record discloses that upon the trial of the instant case the ¿ttorney for the appellants, in referring to the chancery case, said:
“I am satisfied if the Supreme Court on appeal should hold against us, that this case may be disposed of by that determination, either for or against us; I am perfectly willing to do that.”
The chancery case having been here disposed of upon its merits, the questions involved in this case have been thereby determined, and the judgment of the circuit court is affirmed.
McAlvay, C. J., and Brooke, Ostrander, Bird, Moore, and Steere, JJ., concurred. Kuhn, J., did not sit.